Citation Nr: 0829170	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  07-06 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota


THE ISSUES

Entitlement to service connection for major recurrent 
depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel

INTRODUCTION

The veteran served on active duty from September 1977 to 
September 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Paul, Minnesota.  The veteran appeared at a 
Travel Board hearing in September 2007 before the undersigned 
Veterans Law Judge.


FINDING OF FACT

The veteran's currently diagnosed major recurrent depression 
is not shown to be etiologically related to his period of 
active duty service.


CONCLUSION OF LAW

Major recurrent depression was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  A proper VCAA notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); C.F.R. § 3.159(b)(1).  Pursuant to recent 
regulatory revisions, however, the third sentence of 38 
C.F.R. § 3.159(b)(1), which had stated that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, has been removed from 
that section effective May 30, 2008.  73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Any error in VCAA notification 
should be presumed prejudicial, and VA has the burden of 
rebutting this presumption.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  This line of decisions 
reflects that a comprehensive VCAA letter, as opposed to a 
patchwork of other post-decisional documents (e.g., 
Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  At the same 
time, VCAA notification does not require an analysis of the 
evidence already contained in the record and any inadequacies 
of such evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued a VCAA letter 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
August 2006.  As this letter was issued prior to the appealed 
rating decision, this case raises no procedural concerns in 
view of the Mayfield line of decisions.  Moreover, this 
letter included full notification that a disability rating 
and an effective date for the award of benefits would be 
assigned in the event of a grant of service connection.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  During his September 2007 Travel 
Board hearing, the veteran reported counseling in 1981 but 
confirmed that records of such counseling were unavailable.  
See generally Counts v. Brown, 6 Vet. App. 473, 477 (1994) 
(there is no duty to assist when the appellant acknowledges 
the unavailability of records); Porter v. Brown, 5 Vet. App. 
233, 237 (1993) (VA has no duty to seek to obtain that which 
does not exist).  He also reported a private hospitalization 
in 1991-1992 at the Minnesota Security Hospital (initially 
described as "St. Peter's").  That facility was 
subsequently contacted by the RO.  In an October 2007 
response, the facility reported that records from that time 
frame were unavailable, but there were records from 1994 that 
would require further authorization from the veteran.  The RO 
contacted the veteran in November 2007 for such 
authorization, but no response was received.  As such, the 
Board has based its decision on the evidence of record.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The Board also notes that the veteran has been afforded a 
comprehensive VA examination in conjunction with this appeal, 
addressing the disorder at issue and including an etiology 
opinion based upon both the examination results and a review 
of the veteran's claims file.

In summary, all relevant facts have been properly developed 
in regard to the veteran's claim, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Accordingly, the 
Board finds that no prejudice to the veteran will result from 
an adjudication of this appeal in this Board decision.  
Rather, remanding this case for further VCAA development 
would be an essentially redundant exercise and would result 
only in additional delay with no benefit to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995). For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
The list of such diseases in 38 C.F.R. § 3.309(a) includes 
psychoses, but not anxiety or mood disorders, as enumerated 
in 38 C.F.R. § 4.30, Diagnostic Codes 9400-9413 and 9431-
9435.

The veteran's September 1977 service entrance examination 
report and Report of Medical History indicate no current or 
past psychiatric problems.  In July 1980, however, he was 
seen for some depression and suicidal gestures.  He was 
reported to have seen a psychiatrist in 1969 or 1970 and to 
have had difficulty dealing with a divorce.  A Minnesota 
Multiphasic Personality Inventory (MMPI) profile was 
administered, with the configuration determined to be 
essentially within normal limits.  The veteran was 
nevertheless noted to be full of plans and frequently 
restless and impulsive.  He was also found to have a low 
frustration tolerance and perhaps ineffective hyperactivity 
of thought and actions.  That notwithstanding, the veteran's 
September 1980 separation examination report and Report of 
Medical History are entirely negative for any psychiatric 
problems.

Subsequent to service, the veteran began VA mental health 
treatment in November 1982 following a suicide attempt.  At 
that time, depression and an explosive personality disorder 
were also noted.  The report of a VA hospitalization from 
December 1983 to April 1984 indicates that the veteran was 
diagnosed with dysthymia with a history of depressive 
symptomatology, chronic and of greater than two years' 
duration.  

Subsequent VA outpatient reports indicate continued treatment 
for psychiatric symptomatology.  Notably, in July 2006, the 
veteran was seen at a VA facility by a clinical nurse 
specialist for complaints of feeling depressed.  The veteran 
described recurrent episodes of untreated depression starting 
in service; he stated that he and others were physically 
beaten and also noted that he had two car accidents in 
service that added to his decreased mood.  The examiner 
rendered an Axis I diagnosis of "major recurrent depression, 
treatment by psychologist or Psychiatrist during military 
service, per his report."  

In September 2006, the veteran underwent a VA psychiatric 
examination.  In the examination report, the examiner noted 
that he had reviewed the claims file prior to the 
examination.  During the examination, the veteran complained 
of depression and social isolation.  There were admitted 
suicidal thoughts, but the VA examiner noted that there was 
no suicidal ideation, plan, or intent.  The veteran was also 
administered the MMPI during this examination, with the 
results showing that he had substantial health-related 
concerns, but no indication of any clinical depression.  The 
veteran's raw score of zero on the Beck Depression Inventory 
further indicated that there were no symptoms of clinical 
depression.  Axis I diagnoses of dysthymic disorder, early 
onset; and a mood disorder, due to a chronic pain condition, 
were rendered.  The VA examiner further noted that that the 
majority of the veteran's symptoms were related to his 
personality disorder and that, at the present time, 
psychological testing did not indicate any symptoms of 
clinical depression even though he had been hospitalized and 
treated for suicidal thoughts and depression in the past.  
The examiner indicated that the veteran had depressive 
symptoms prior to service and that his in-service symptoms 
were related to family problems and his "poor attitude" and 
"free spirit."  The examiner concluded that the veteran's 
depression was not caused by or a result of military service.

In the present case, the Board is aware that the veteran's 
first documented complaints of stress and depression were 
made during service, and he did receive treatment at that 
time.  His separation examination and medical history 
reports, however, are devoid of psychiatric complaints or 
findings, and he did not again receive mental health 
treatment until November 1982.  In December 1983, his 
dysthymia was listed as being of over two years' duration.  
This finding suggests that the date of onset of the disorder 
was after service, given that the veteran was separated from 
service in September 1980.  The Board further notes that such 
mood disorders as dysthymia and major recurrent depression 
are not among the "chronic" diseases listed in 38 C.F.R. 
§ 3.309(e), for which a one-year presumptive period for 
service connection applies.

The Board is aware that a July 2006 VA treatment record 
contains an Axis I diagnosis indicating that the veteran had 
major recurrent depression and treatment in service.  The 
examiner, however, clearly specified that this diagnosis was 
based on the veteran's own report.  By contrast, the 
September 2006 VA examination report contains an opinion 
indicating that the veteran's disorder was not etiologically 
related to service.  This opinion has very substantial 
probative value, as it was based upon a review of the 
veteran's claims file.  See Miller v. West, 11 Vet. App. 345, 
348 (1998).  Given the claims file review, which allowed 
access to the veteran's full medical history, the Board finds 
that the September 2006 opinion has greater probative value 
than the July 2006 opinion that was based upon the veteran's 
own lay report.

Consequently, the Board does not find that the competent 
medical evidence of record supports the veteran's claim.  
Currently, the only other evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in his 
September 2007 Travel Board hearing testimony.  The claims 
file also includes a statement from the veteran's sister.  

Even if the veteran's recent testimony could be read as 
claiming continuity of symptomatology since service, such 
history is substantially rebutted by the complete absence of 
complaints or treatment for this disorder at separation from 
service or soon thereafter and the September 2006 VA 
examination opinion described above.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006) (holding 
the Board is obligated to, and fully justified in, 
determining whether lay testimony is credible in and of 
itself, and that the Board may weigh the absence of 
contemporary medical evidence against lay statements).

Moreover, the Court has consistently held that service 
connection may not be predicated on lay assertions of medical 
causation.  See Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  In the present case, neither the veteran nor his 
sister has been shown to possess the requisite medical 
training, expertise, or credentials needed to render either a 
diagnosis or a competent opinion as to medical causation.  
Accordingly, this lay evidence does not constitute competent 
medical evidence and lacks probative value as to the matter 
of medical diagnoses and causation.  See also Layno v. Brown, 
6 Vet. App. 465, 470 (1994) (a veteran is competent to report 
that on which he or she has personal knowledge); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992) (a veteran is not competent 
to offer opinions on medical diagnosis or causation). 

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for major recurrent 
depression, and this claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).




	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for major recurrent 
depression is denied.


_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


